290 F.2d 368
110 U.S.App.D.C. 177
George TOREGAS, Appellant,v.Helen L. SUSSER, A. R. Seelye, Appellees.
No. 16186.
United States Court of Appeals District of Columbia Circuit.
Argued March 29, 1961.Decided April 13, 1961.

Mr. Leonard B. Sussholz, Washington, D.C., for appellant.  Mr. Marvin P. Sadur, Washington, D.C., also entered an appearance for appellant.
Mr. J. E. Bindeman, Washington, D.C., with whom Messrs. Dexter M. Kohn and Leonard W. Burka, Washington, D.C., were on the brief, for appellee Susser.
Mr. Leonard C. Collins, Washington, D.C., entered an appearance for appellee Seelye.
Before FAHY, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
The District Court acted within its permissible discretion in denying plaintiff's motions for a preliminary injunction and receiver pendente lite; but in doing so the court made findings of fact and conclusions of law which went beyond the necessities of the preliminary stage of the case and which seem to decide matters more appropriately left for decision after the trial.  For this reason, exercising our authority under 28 U.S.C. 2106 (1958), the findings and conclusions are set aside, the subject matter thereof to await full development of the facts and consideration of the law applicable thereto.


2
While we do not require the case to be advanced for trial we suggest that its nature might well lead the District Court to give further consideration to the motion to advance.


3
Affirmed.